WINTERSHEIMER, Judge,
concurring.
The practice which some members of governmental bodies have fallen into of passing on voting is unfortunate. Frequently, this nonaction results in a serious public misunderstanding of the results of voting. Persons who attend public governmental meetings are entitled to know what vote has been cast. Public accountability is essential to freedom in a democratic society. Kentucky has had open meeting laws for years. To allow members of government, or its agencies or boards, to avoid public voting is inexcusable. Certainly, government has the right to delay or further study any issue, but the decision to “pass” is vague and misleading. It should be noted that there is a difference between “pass” and “abstain.” “Pass” is indefinite unless it is qualified by a time period. “Abstain” means to deliberately refrain from voting, or not to participate therein.